DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, submitted on 10/07/2021, has been received, entered and made of record. Currently, claims 1-14 remain pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document Japanese Patent Laid-Open No. 2014-164765 on pages 1-2 of the specification.
Reference Japanese Patent Laid-Open No. 2014-164765 is a general background reference(s) covering setting of a workflow.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1, 5, 7, 8, 12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No.11,163,512 B2 . Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that most of the elements of the instant application claims          are to be found in the claims 1 and 5 of US Patent No.11,163,512 B2. The difference between the instant application claims and the U.S. Patent claims lies in the fact that the U.S. Patent claims include many more elements and is thus much more specific. Since instant application claims are anticipated by claims of the U.S. Patent, they are not patentably distinct from claims of the U.S. Patent. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 
Instant Application 17/496,633
US Patent No.11,163,512 B2
1. An information processing apparatus comprising: 
a memory device that stores a set of instructions; and 
at least one processor that, when executing the set of instructions, causes the information processing apparatus to perform operations comprising: 
displaying a first setting screen for generating a first print part among a plurality of print parts constituting a print product and for accepting, at least, an instruction to add processes including a processing process regarding post-print processing, 
accepting the instruction to add processes via the first setting screen, displaying a second setting screen for generating a second print part different from the first print part among the plurality of print parts and for accepting, at least, an instruction to add processes including a processing process regarding post-print processing, 
accepting the instruction to add processes via the second setting screen, and 
based on the instruction to add processes accepted via the first setting screen and the instruction to add processes accepted via the second setting screen, generating a workflow for the print product constituted of the plurality of print parts, wherein, a process involving at least the first and second print parts is able to be instructed via the first setting screen, and a process involving at least the first and second print parts is unable to be instructed on the second setting screen.
1. An information processing apparatus comprising: 
a memory device that stores a set of instructions; and 
at least one processor that, when executing the set of instructions, causes the information processing apparatus to perform operations comprising: 
displaying a selection screen for selecting one print part among a plurality of print parts constituting a print product, selecting a first print part via the selection screen, 
based on selection of the first print part, displaying a first setting screen for generating the selected first print part and accepting a first instruction to add processes including a print process and a processing process regarding pre-print processing or post-print processing for the first print part, and accepting print setting and processing setting regarding the pre-print processing or the post-print processing for the first print part, 
accepting the first instruction to add the processes including the print process and the processing process regarding the pre-print processing or the post-print processing for the first print part via the first setting screen, 
accepting the processing setting for the processes instructed to be added via the first setting screen, 
selecting a second print part different from the first print part via the selection screen, 
based on selection of the second print part, displaying a second setting screen for generating the selected second print part and accepting a second instruction to add processes including a print process and a processing process regarding pre-print processing or post-print processing for the second print part, and accepting print setting and processing setting regarding the pre-print processing or the post-print processing for the second print part, 
accepting the second instruction to add the processes including the print process and the processing process regarding the pre-print processing or the post-print processing for the second print part via the second setting screen, 
accepting the processing setting for the processes instructed to be added via the second setting screen, and 
based on the first instruction and the second instruction to add the processes, the first instruction being accepted via setting screens including the first setting screen and the second instruction being accepted via setting screens including the second setting screen, and based on the processing setting for the first print part and the processing setting for the second print part, generating a workflow for generating the print product constituted of the plurality of print parts, 
wherein, a process involving at least the first and second print parts is able to be instructed via the first setting screen, and the process involving the at least first and second print parts is unable to be instructed on the second setting screen.
5. The information processing apparatus according to claim 1, wherein each of the first setting screen and the second setting screen is a setting screen for accepting, at least, the instruction to add the processes including the processing process regarding the post-print processing and process setting regarding the post-print processing.
1… accepting the first instruction to add the processes including the print process and the processing process regarding the pre-print processing or the post-print processing for the first print part via the first setting screen,
accepting the second instruction to add the processes including the print process and the processing process regarding the
pre-print processing or the post-print processing for the second print part via the second setting screen
7. The information processing apparatus according to claim 1, wherein the operations further comprise: displaying a selection screen for selecting one print part among the plurality of print parts constituting the print product.
1… displaying a selection screen for selecting one print part among a plurality of print parts constituting a print product,
8. A method of controlling an information processing apparatus, the method comprising: 
displaying a first setting screen for generating a first print part among a plurality of print parts constituting a print product and for accepting, at least, an instruction to add processes including a processing process regarding post-print processing, 
accepting the instruction to add processes via the first setting screen, displaying a second setting screen for generating a second print part different from the first print part among the plurality of print parts and for accepting, at least, an instruction to add processes including a processing process regarding post-print processing, 
accepting the instruction to add processes via the second setting screen, and 
based on the instruction to add processes accepted via the first setting screen and the instruction to add processes accepted via the second setting screen, generating a workflow for the print product constituted of the plurality of print parts, wherein, a process involving at least the first and second print parts is able to be instructed via the first setting screen, and a process involving at least the first and second print parts is unable to be instructed on the second setting screen.
5. A method of controlling an information processing apparatus, the method comprising: 
displaying a selection screen for selecting one print part among a plurality of print parts constituting a print product, selecting a first print part via the selection screen, 
based on selection of the first print part, displaying a first setting screen for generating the selected first print part and accepting a first instruction to add processes including a print process and a processing process regarding pre-print processing or post-print processing for the first print part, and accepting print setting and processing setting regarding the pre-print processing or the post-print processing for the first print part, accepting the first instruction to add the processes including the print process and the processing process regarding the pre-print processing or the post-print processing for the first print part via the first setting screen, 
accepting the processing setting for the processes instructed to be added via the first setting screen, 
selecting a second print part different from the first print part via the selection screen, 
based on selection of the second print part, displaying a second setting screen for generating the selected second print part and accepting a second instruction to add processes including a print process and a processing process regarding pre-print processing or post-print processing for the second print part, and accepting print setting and processing setting regarding the pre-print processing or the post-print processing for the second print part, 
accepting the second instruction to add the processes including the print process and the processing process regarding the pre-print processing or the post-print processing for the second print part via the second setting screen, 
accepting the processing setting for the processes instructed to be added via the second setting screen, and 
based on the first instruction and the second instruction to add the processes, the first instruction being accepted via setting screens including the first setting screen and the second instruction being accepted via setting screens including the second setting screen, and based on the processing setting for the first print part and the processing setting for the second print part, generating a workflow for generating the print product constituted of the plurality of print parts, 
wherein, a process involving at least the first and second print parts is able to be instructed via the first setting screen, and the process involving the at least first and second print parts is unable to be instructed on the second setting screen.
12. The method according to claim 8, wherein each of the first setting screen and the second setting screen is a setting screen for accepting, at least, the instruction to add the processes including the processing process regarding the post-print processing and process setting regarding the post-print processing.
5…accepting the first instruction to add the processes including the print process and the processing process regarding the pre-print processing or the post-print processing for the first print part via the first setting screen,
accepting the second instruction to add the processes including the print process and the processing process regarding the
pre-print processing or the post-print processing for the second print part via the second setting screen
14. The method according to claim 8, further comprising: displaying a selection screen for selecting one print part among the plurality of print parts constituting the print product.
5… displaying a selection screen for selecting one print part among a plurality of print parts constituting a print product


Claims 2-4 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No.11,163,512 B1 in view of Karni et al. US 2015/0221008 A1 (hereinafter referred to as Karni). 

Referring to claim 2, claim 1 of U.S. Patent No.11,163,512 discloses the information processing apparatus according to claim 1, except wherein the process involving at least the first and second print parts is saddle stitching or perfect binding.
     However, in the same filed of endeavor of information processing apparatus, Karni discloses wherein the process involving at least the first and second print parts is saddle stitching or perfect binding (figs.9-10A and [0083]-[0084]) (Note: the reference discloses a perfect binding for the print parts).
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the process of  claim 1 of U.S. Patent No.11,163,512 with a concept wherein the process involving at least the first and second print parts is perfect binding as taught by Karni. The suggestion/motivation for doing so would have been to create a strong bund between the print parts.

Referring to claim 3, claim 1 of U.S. Patent No.11,163,512 discloses the information processing apparatus according to claim 1, except wherein the first print part is a body part, and the second print part is a cover part.
     However, in the same filed of endeavor of information processing apparatus, Karni discloses wherein the first print part is a body part, and the second print part is a cover part (fig.9 and [0082]) (Note: the reference discloses a cover part (602 and 672) and a body part (page 622, page stack 624)).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to replace the first and second print parts of claim 1 of U.S. Patent No.11,163,512 with a concept wherein the first print part is a body part, and the second print part is a cover part as taught by Karni. The suggestion/motivation for doing so would have been to create a book, magazine or booklet.

Referring to claim 4, claim 1 of U.S. Patent No.11,163,512 in view of Karni discloses the information processing apparatus according to claim 3. Karni discloses wherein the process involving at least the first and second print parts is a process of binding the body part and the cover part together (fig.10A).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to replace the process of claim 1 of U.S. Patent No.11,163,512 with a concept wherein the process involving at least the first and second print parts is a process of binding the body part and the cover part together as taught by Karni. The suggestion/motivation for doing so would have been to create a print product that exhibits some three-dimensionality in form.

Referring to claim 6, claim 1 of U.S. Patent No.11,163,512 discloses the information processing apparatus according to claim 5, except wherein the workflow for the print product is generated based on the instruction to add the processes and based on the process setting regarding the post-print processing, received via the first setting screen and the second setting screen.
     However, in the same filed of endeavor of information processing apparatus, Karni discloses wherein the workflow for the print product is generated based on the instruction to add the processes and based on the process setting regarding the post-print processing, received via the first setting screen and the second setting screen (figs.4, 5A, 7-9 and [0062]-[0083]) (Note: the workflow for the print product is generated based on selection of processes to be added and based on a selection of post-print processing via setting screen of different print parts (cover and main body).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the process of claim 1 of U.S. Patent No.11,163,512 with a concept wherein the workflow for the print product is generated based on the instruction to add the processes and based on the process setting regarding the post-print processing, received via the first setting screen and the second setting screen as taught by Karni. The suggestion/motivation for doing so would have been to allow user to easily and quickly create a print product based on his/her preference. 

With respect to claim 9, the same ground of rejection provided for claim 2 is applicable herein.
With respect to claim 10, the same ground of rejection provided for claim 3 is applicable herein.
With respect to claim 11, the same ground of rejection provided for claim 4 is applicable herein.
With respect to claim 13, the same ground of rejection provided for claim 6 is applicable herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675